DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 04/25/2022.  Claims have not been amended.  Claims 1-7, 9-10, and 13-19 are pending and are directed towards apparatus, method, and computer product for Determination of Weak Hashed Credentials.  This is a Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/25/2022 have been fully considered and are persuasive in view of the amended claims.  The rejections under AlA 35 U.S.C. 103 have been withdrawn.
Allowable Subject Matter
1.         Claims 1-7, 9-10, and 13-19 are allowed.
Examiner’s statement of reason of allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to an apparatus, method, and computer product for Determination of Weak Hashed Credentials. The prior art of record fail to teach or fairly suggest neither singly nor in combination an apparatus, method, and computer product for Determination of Weak Hashed Credentials, in the manner and combinations recited in independent claims 1, 10, and 17, and having the uniquely distinct features of:
 “send the determined hash function to a remote server, wherein the remote server is to apply the determined hash function to a plurality of commonly used credentials to generate a plurality of hashed versions of the commonly used credentials”
            The closest prior art, Ashley et al. (US Patent 10,051,001) filed on Jul. 31, 2015 discloses efficient and secure store for credentials enforcement using a firewall are disclosed by monitoring network traffic at the network device to perform credentials enforcement using the bloom filter; Todorov (US Pub. 2011/0296509) filed on May 27, 2010 discloses the system including a data store can use several hashing functions for different users and can store an indicator, such as an index or function name, of which function was used for a user and can identify a one-way hash function that is associated with the user based on an indicator that is stored in the user data 349, and generate a server hash value;  Estehghari et al. (US Pub. 2015/0304315) filed on Apr. 17, 2014 discloses client device sends the salt component to the server relating to a respective predefined user input, such as a hashed password..  The cited prior art does not teach or suggest, alone or in combination,
“send the determined hash function to a remote server, wherein the remote server is to apply the determined hash function to a plurality of commonly used credentials to generate a plurality of hashed versions of the commonly used credentials”, in combination with the other claimed limitations.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492